Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/31/2022, with respect to the rejection(s) of claim(s) 1, 14-23 and 34-40 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (EP 3553986 B1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14-23 and 34-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (EP 3553986 B1, filed 01/24/2018).
Chen teaches the continuing transmission mode based on feedback in Figure 2 and paragraphs 0027+.
With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. (Currently Amended) A method (Chen’s Figure 2) comprising: 
transmitting, by a user device to a base station, an initial uplink transmission (Transmitting first data to a network device associated with step S10)  ;
receiving, by the user device from the base station, feedback on the initial uplink transmission (Listening whether there is feedback associated with step S10)  , the feedback on the initial uplink transmission indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station (Feedback indicates the transmission mode in step S20)  , the feedback indicating the continuing transmission mode as either a grant-free uplink transmission mode by an absence of scheduling information (Feedback includes only the NACK in paragraphs 0031 and 0038, which indicates grant-free transmission mode)  or a grant-based uplink transmission mode by including scheduling information (Feedback includes scheduling information such as time-frequency resource in paragraphs 0031 and 0039, which indicates grant-based transmission mode)  ; and 
transmitting, by the user device to the base station, a further transmission via the indicated continuing transmission mode (UE transmits data according to the used transmission mode in step S30).

14. (Currently Amended) An apparatus (Chen’s Figure 2)  comprising at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to: 
transmit, by a user device to a base station, an initial uplink transmission (Transmitting first data to a network device associated with step S10); 
receive, by the user device from the base station, feedback on the initial uplink transmission (Listening whether there is feedback associated with step S10)  , the feedback on the initial uplink transmission indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station (Feedback indicates the transmission mode in step S20), the feedback indicating the continuing transmission mode as either a grant-free uplink transmission mode by an absence of scheduling information (Feedback includes only the NACK in paragraphs 0031 and 0038, which indicates grant-free transmission mode)   or a grant-based uplink transmission mode by including scheduling information (Feedback includes scheduling information such as time-frequency resource in paragraphs 0031 and 0039, which indicates grant-based transmission mode)  ; and 
transmit, by the user device to the base station, a further transmission via the indicated continuing transmission mode (UE transmits data according to the used transmission mode in step S30).

15. (Previously Presented) The apparatus of claim 14 wherein causing the apparatus to transmit an initial uplink transmission comprises causing the apparatus to perform at least one of: transmit an initial grant-free uplink transmission; and transmit an initial grant-based (scheduled) uplink transmission (Initial uplink transmission mode is grant-free transmission mode in paragraph 0028)  .

16. (Previously Presented) The apparatus of claim 14 wherein the feedback also comprises: Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback for the initial uplink transmission (Feedback for initial uplink transmission includes NACK in paragraph 0031 and ACK in paragraph 0032) .

17. (Previously Presented) The apparatus of claim 14 wherein the feedback indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station comprises: feedback that includes a scheduling information for a grant-based uplink transmission if the grant-based (scheduled) transmission mode is to be used by the user device as the continuing transmission mode (Feedback includes scheduling information such as time-frequency resource in paragraphs 0031 and 0039, which indicates grant-based transmission mode)  .

18. (Previously Presented) The apparatus of claim 14 wherein the feedback indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station comprises: feedback that indicates using a grant-free uplink transmission if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode (Feedback includes only the NACK in paragraphs 0031 and 0038, which indicates grant-free transmission mode)   .

19. (Original) The apparatus of claim 18 wherein the feedback further comprises the following if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode: one or more parameters to modify the grant-free uplink transmission mode for the user device, including one or more of the following: information indicating a change to a resource pool assigned to the user device for the grant-free uplink transmission; and information indicating a change to at least one transmission parameter for the grant-free uplink transmission (Feedback such as the NACK and uplink transmission grant information each may include information indicating a number of the first data, or include a number of  a process used to transmit the first data (i.e. change to at least one transmission parameter) in paragraph 0031)  .

20. (Original) The apparatus of claim 19 wherein the at least one transmission parameter for the grant-free uplink transmission comprises at least one of: an updated modulation and coding scheme (MCS); an updated transmission repetition parameter that indicates a number of times a packet may be transmitted by the user device; and an updated transmission power (The number of a process used to transmit the first data in paragraph 0031 includes processes such as MCS for grant-free (GF) transmission in paragraph 0005)  .

21. (Currently Amended) The apparatus of claim 14 wherein the feedback indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station comprises at least one of: 
Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback for the initial uplink transmission along with a scheduling information for a grant-based (scheduled) uplink transmission if the grant-based (scheduled) transmission mode is to be used by the user device as the continuing transmission mode (NACK may further include second information including grant-based transmission mode within a time resource (i.e. scheduled resource) in paragraph 0031)  ; 
Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback for the initial uplink transmission along with an indication information for a grant-based (scheduled) uplink transmission if the grant-based (scheduled) transmission mode is to be used by the user device as the continuing transmission mode  (NACK may further include second information including grant-based transmission mode in paragraph 0031)  ; and 
Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback for the initial uplink transmission without a scheduling information for a grant-based (scheduled) uplink transmission if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode (NACK may further include second information including grant-free transmission mode in paragraph 0031)  .

22. (Previously Presented) The apparatus of claim 14 wherein the feedback is received by the user device via at least one of the following: 
feedback, received via a first control channel, if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode (Feedback for grant-free uplink transmission mode (i.e. ACK) is transmitted on the DL control channel in Figure 4)  ; 
feedback, received via a second control channel, different from the first control channel, if the grant-based (scheduled) uplink transmission mode is to be used by the user device as the continuing transmission mode  ; and 
ACK/NACK feedback received via a third control channel and one or more parameters to modify the grant-free uplink transmission mode for the user device received via a fourth control channel, different from the third control channel, if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode.

23. (Previously Presented) The apparatus of claim 14 wherein the feedback, indicating a continuing transmission mode to be used by the user device as either a grant-free uplink transmission mode or a grant-based uplink transmission mode, is received via a same control channel, regardless of which continuing transmission mode is indicated by the feedback (Same DL control channel for the feedback whether an UL grant or ACK in Figure 4)  .

34. (Currently Amended) An apparatus (Chen’s Figure 2)  comprising at least one processor and at least one memory including computer instructions that, when executed by the at least one processor, cause the apparatus to:
 receive, by a base station from a user device, at least a portion of an initial uplink transmission (Network device receiving the transmitted first data associated with step S10); 
transmit, by the base station to the user device, feedback on the initial uplink transmission (UE listening whether there is feedback transmitted by the network device associated with step S10)  , the feedback on the initial uplink transmission indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station (Feedback indicates the transmission mode in step S20), the feedback indicating the continuing transmission mode as either a grant-free uplink transmission mode by an absence of scheduling information (Feedback includes only the NACK in paragraphs 0031 and 0038, which indicates grant-free transmission mode)   or a grant-based uplink transmission mode by including scheduling information  (Feedback includes scheduling information such as time-frequency resource in paragraphs 0031 and 0039, which indicates grant-based transmission mode)  ; and 
receive, by the base station from the user device, a further transmission via the indicated continuing transmission mode (UE transmits data to the network device according to the used transmission mode in step S30).

35. (Original) The apparatus of claim 34 wherein the receiving at least a portion of an initial uplink transmission comprises at least one of: receiving at least a portion of an initial grant-free uplink transmission (Initial uplink transmission mode is grant-free transmission mode in paragraph 0028)  ; and receiving at least a portion of an initial grant-based (scheduled) uplink transmission.

36. (Previously Presented) The apparatus of claim 34 wherein the feedback further comprises: Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback for the initial uplink transmission (Feedback for initial uplink transmission includes NACK in paragraph 0031 and ACK in paragraph 0032).

37. (Previously Presented) The apparatus of claim 34 wherein the feedback indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station comprises at least one of the following: 
feedback that includes a scheduling information for a grant-based uplink transmission if the grant-based (scheduled) transmission mode is to be used by the user device as the continuing transmission mode (Feedback includes scheduling information such as time-frequency resource in paragraphs 0031 and 0039, which indicates grant-based transmission mode)  ; 
feedback that includes an indication information for a grant-based uplink transmission if the grant-based (scheduled) transmission mode is to be used by the user device as the continuing transmission mode (Feedback includes transmission grant in paragraphs 0031 and 0039, which indicates grant-based transmission mode)   ; and 
feedback that indicates using a grant-free uplink transmission if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode (Feedback includes only the NACK in paragraphs 0031 and 0038, which indicates grant-free transmission mode)  .

38. (Original) The apparatus of claim 37 wherein the feedback further comprises the following if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode: one or more parameters to modify the grant-free uplink transmission mode for the user device, including one or more of the following: information indicating a change to a resource pool assigned to the user device for the grant-free uplink transmission; and information indicating a change to at least one transmission parameter for the grant-free uplink transmission (Feedback such as the NACK and uplink transmission grant information each may include information indicating a number of the first data, or include a number of  a process used to transmit the first data (i.e. change to at least one transmission parameter) in paragraph 0031)  .

39. (Original) The apparatus of claim 38 wherein the at least one transmission parameter for the grant-free uplink transmission comprises at least one of: an updated modulation and coding scheme (MCS); an updated transmission repetition parameter that indicates a number of times a packet may be transmitted by the user device; and an updated transmission power (The number of a process used to transmit the first data in paragraph 0031 includes processes such as MCS for grant-free (GF) transmission in paragraph 0005).

40. (Previously Presented) The apparatus of claim 34 wherein the feedback indicating a continuing transmission mode to be used by the user device to perform a further transmission to the base station comprises at least one of: 
Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback for the initial uplink transmission along with a scheduling information for a grant-based (scheduled) uplink transmission if the grant-based (scheduled) transmission mode is to be used by the user device as the continuing transmission mode (NACK may further include second information including grant-based transmission mode within a time resource (i.e. scheduled resource) in paragraph 0031)  ; 
Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback for the initial uplink transmission along with an indication information for a grant-based (scheduled) uplink transmission if the grant-based (scheduled) transmission mode is to be used by the user device as the continuing transmission mode (NACK may further include second information including grant-based transmission mode in paragraph 0031)  ; and 
Acknowledgement/Negative Acknowledgement (ACK/NACK) feedback for the initial uplink transmission without a scheduling information for a grant-based (scheduled) uplink transmission if the grant-free uplink transmission mode is to be used by the user device as the continuing transmission mode (NACK may further include second information including grant-free transmission mode in paragraph 0031)  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        November 18, 2022